Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on1/28/21 has been entered. Claims 1, and 15-21 are currently pending examination, claims 5-10 are withdrawn, claims 2-4 and 11-14 cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 15, and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmer et al (US 3,399,106; hereafter Palmer) in view of Nollet et al (US 2006/0130421; hereafter Nollet) and Nakano (JP 54-155254; hereafter Nakano).
Claim 1: Palmer discloses a method of manufacturing floor rigid coated panels (such as floor components, further it has taught the composition could be formed on rigid backings of wood, metal, glass, and the like) of the type including at least a substrate and a top layer with a motif, the top player being provided on (formed on) the substrate (See, for example, abstract, col 1 lines 9-34, Fig 6-9) comprising: 
providing an expandable, synthetic material (resinous polymer layer 56) on the substrate (11) (see, for example, abstract, col 4 lines 34-col 5 line 7, Fig 6-9);
providing a relief of a pattern on the surface of the synthetic material having recess and projections (Fig. 9 shows that coating 56 has a relief with recess and projections); and

Wherein expansion of the synthetic material layer involves an increase in volume of the synthetic material layer to provide a change in thickness of the synthetic material layer, such that the synthetic material layer is thicker over the entirety of the surface areas of the projections of the relief and thinner over the entirety of the surface areas of the recesses of the relief (see, for example, Fig 9, col 4 lines 34-col 5 line 7), 
	Wherein the print (65/66/67) is situated underneath the synthetic material layer (56), and provided before providing the synthetic material layer on the substrate (See, for example, col 4 lines 34-col 5 line 7, Fig 6-9).
and wherein the synthetic material layer forma an uppermost surface of a finished coated panel (see, for example, abstract, Fig 9)
Palmer is silent as to the details of the substrate when forming on such backings so it does not explicitly teach milling a coupling structure into an edge of the substrate, nor wherein the print is provided using a digital printing technique.  Nollet teaches a method of forming floor panels by backing décor laminates with rigid substrate panels (See, for example, abstract).  Nollet further teaches wherein such substrate panels are provided with coupling structures to allow for adjacent floor panels to cooperate with each other at adjacent sides (See, for example, [0055], Fig 2).  Nollet further teaches wherein such coupling features are manufactured by milling (see, for example, [0101]).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated milling a coupling structure into an edge of the substrate as it would predictably allow for improved cooperation / fitting of adjacent panels.  
Nollet further teaches wherein decorative effects for décor layers are predictably and preferably applied by inkjet printing as it is an inexpensive method that improves flexibility of design, robust 
Palmer has taught the substrate as suitable for flooring panels and as comprised of wood, and teaches wherein a plurality of stations applying motif and / or print can be used wherein not all applied inks possess a blowing agent, thereby augmenting the overall aesthetic design (see, for example, Fig 1, col 1 lines 14-23, col 4 lines 22-26, col 8 lines 65-69); but does not teach providing a flexible sheet possessing the motif on top of the substrate wherein the print is provided on top of the motif. Nollet further teaches wherein prior to application of coating materials contributing to providing an embossed patterned surface, the substrate is first treated with a printed décor layer to enhance the desired imitation effect (see, for example, [0006-8], [0019]).  The printed décor / motif layer is applied by providing a flexible material sheet on top of the substrate, but additionally teaches it could alternatively / predictably be achieved by directly printing it on the substrate (see, for example, [0044-46], [0099]).  As both Palmer and Nollet are directed to forming floor panels comprising décor and embossment to enhance aesthetic it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated providing a flexible sheet possessing the motif (décor / ink not containing the blowing agent) on top of the substrate prior to application of the print which is then provided on top of the motif as such a process is a well known alternative to directly printing such décor on the substrate and as such a method would predictably enhance the desired aesthetic effects.  As Palmer has taught multiple stations capable of providing various inks both including and excluding blowing agent, by combination a first such station would be the point at which the décor layer would be applied to most properly align with teachings of the combination.  

Claim 15: Palmer further teaches the synthetic material curable coating layer comprises polyvinyl chloride (see, for example, col 5 lines 57-60, examples).
	Claims 19-20: Palmer further teaches the relief pattern in the synthetic material layer is applied and intended to simulate a variety of material textures across the entire surface (thus some of the recesses will be near the edge) (see, for example, col 1 lines 20-34, col 4 lines 3-14, Fig 1, fig 9); the recesses constitute as chamfers since it is of a slopping edge (see, for example, Fig 9)  
Claim 21: Palmer teaches the synthetic material layer/foaming layer 56 remains present in deeper structural portions of the top layer (see, for example, Fig. 9).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmer in view of Nollet and Nakano as applied to claim 15 above and further in view of Haemer et al (US 4,298,646; hereafter Haemer).
. 

Claims 17-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palmer in view of Nollet and Nakano as applied to claim 1 above and further in view of Courtoy et al (US 2003/0138618; hereafter Courtoy).
Claim 17: Palmer in view of Nollet and Nakano teaches the method of claims 1 and 15 wherein the expandable layer is taught to simulate various decorative effects / textures including natural textures like leather (See, for example, col 1 lines 14-34), but Palmer does not explicitly teach it as the recesses simulating the wood pore structure of wood.  Courtoy similarly teaches a method of chemical embossing 
Claim 18: refer to the rejection of claim 17, and further Palmer shows recesses in a globally flat surface (Fig. 9 shows that the recesses are over a respectively flat surfaces).

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Nakano, as discussed in the rejection above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.